         Case 1:17-cr-00779-LAP Document 174 Filed 11/13/18 Page 1 of 3
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     November 13, 2018

BY ECF

The Honorable Loretta A. Preska
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Chi Ping Patrick Ho,
               17 Cr. 779 (LAP)

Dear Judge Preska:

        The Government respectfully submits this letter motion requesting that Your Honor allow
the Government to arrange for the provision of secure high-speed wired Internet access in the
courtroom in connection with trial in the above-captioned matter. The secure Internet connection
will enable the Government trial team to stay connected to our online case repository and resources
in the office during the proceedings. This will greatly facilitate the effective and efficient
presentation of evidence. In addition, we will be able to reduce the files and personnel we bring
into the courtroom, as well as the traffic to and from the courtroom during proceedings.

        Subject to Your Honor’s approval, we will retain Courtroom Connect, a Southern District
of New York contracted vendor, to provide these services. Courtroom Connect does not require
any court resources to provide service and currently maintains a network in the courthouse that is
100% independent of the court’s internal network. Set up, installation, and service fees will be
paid for by the Government at no cost to the court.

         The following summarizes the Government’s understanding of how Courtroom Connect
restricts access to the network and ensures compliance with court security and directives:

   •   The network will be a hard-wired, secure physical network connection utilizing a firewall
       and other security provisions.
   •   Onsite support, maintenance, and other measures are provided to ensure security and
       reliability.
   •   The network is separate from the court’s internal network; it is therefore physically
       impossible for information on the court’s existing systems to be accessed or compromised.

       Courtroom Connect will make all necessary arrangements with the court’s District
Executive office and computer networking personnel.
         Case 1:17-cr-00779-LAP Document 174 Filed 11/13/18 Page 2 of 3
 Honorable Loretta A. Preska
 United States District Judge
 November 13, 2018
 Page 2

       If Your Honor is agreeable to this arrangement, the Government respectfully requests that
you sign the enclosed order.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                    By:     s/ Daniel C. Richenthal
                                            Daniel C. Richenthal
                                            Douglas S. Zolkind
                                            Catherine E. Ghosh
                                            Assistant United States Attorneys
                                            (212) 637-2109/2418/1114

                                            SANDRA MOSER
                                            Acting Chief, Fraud Section
                                            Criminal Division

                                    By:     s/ Paul A. Hayden
                                            Paul A. Hayden
                                            Trial Attorney
                                            (202) 353-9370

Enclosure

cc:    (by ECF)

       Counsel of Record
           Case 1:17-cr-00779-LAP Document 174 Filed 11/13/18 Page 3 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :    17 Cr. 779 (LAP)

CHI PING PATRICK HO,                                          :
 a/k/a “Patrick C.P. Ho,”
 a/k/a “He Zhiping,”                                          :

                    Defendant.                                :

---------------------------------------------------------------x

        At the request of the Government, IT IS HEREBY ORDERED THAT Courtroom

Connect, a Southern District of New York contracted vendor, may provide the Government in

the United States v. Chi Ping Patrick Ho, 17 Cr. 779 (LAP), with an Internet connectivity feed

for the duration of the trial proceedings, set to begin on Monday, November 26, 2018.

Courtroom Connect should make proper arrangements with the District Executive Office of the

court and the official court reporter.

  Dated: November ___, 2018
         New York, New York

                                                     SO ORDERED:


                                                     ________________________________
                                                     LORETTA A. PRESKA
                                                     SENIOR UNITED STATES DISTRICT JUDGE
